Kelly J. Garrone
McCarter & English, LLP
Worldwide Plaza
825 Eighth Avenue,31st Floor
New York, New York 10019
Tel.(212)609-6800
Kgarrone@mccarter.com

Jeffrey T. Norberg
Neal & McDevitt, LLC
1776 Ash Street
Northfield, Illinois 60093
Telephone:                           (847)441-9100
jnorberg@nealmcdevitt.com
(admitted pro hac vice)

Attorneys for Plaintiff
Rio Grande Games,Inc.



                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK



RIO GRANDE GAMES,INC.,
a New Mexico Corporation,

               Plaintiff,

V.                                                   CIVIL ACTION NO.:
                                                     1:18-CV-00409-AMD-VMS


PASTEL ENTERPRISES,LLC,
a New Jersey Limited Liability Company,
CHINA ASSURED,LLC,a New Jersey
Limited Liability Company,
MOSES GROSSMAN,an individual
JOOBER INCORPORATED,a New York
Corporation, ADAM JOEL OBERLANDER
an Individual, BATTERY GIANT,LLC
a New York Limited Liability Company,and
KEILE BENEDIKT,an individual

Defendants.
                     STIPULATED PERMANENT INJUNCTION AND
                               DISMISSAL WITH PREJUDICE


       Plaintiff Rio Grande Games, Inc.("Plaintiff) and defendants Joober, Inc. and Adam Joel

Oberlander ("Joober Defendants") have entered into a confidential settlement agreement (the

"Settlement Agreement"). Pursuant to the Settlement Agreement, the parties have stipulated to

entry of a Permanent Injunction and Dismissal With Prejudice. Upon stipulation of the parties,

and having reviewed the Complaint, Counterclaims, pleadings, moving papers, and declarations

submitted by Plaintiff and the Joober Defendants, the Court finds that Plaintiff and Joober

Defendants have waived the findings of fact and conclusions of law required by Fed. R. Civ. P.

65(d)(1)(A) and have stipulated, via counsel, to entry of the terms of the permanent injunction

and dismissal without prejudice contained in this Order.

       Therefore, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the

Joober Defendants and any of their officers, agents, and servants, employees, and attorneys, and

those persons in active concert or participation with the Joober Defendants who receive actual

notice of this Order by personal service or otherwise, are permanently enjoined and restrained

from the following acts:

             i.    using the DOMINION trademark, or any reproduction, counterfeit, copy, or

                   colorable imitation of said marks in connection with the importation, sale,

                   offer for sale, or distribution of any products that are not authentic products of

                   Rio Grande Games, Inc.

            ii.    using the DOMINION trademark, or any reproduction, counterfeit, copy, or

                   colorable imitation of the same, in any manner likely to cause others to

                   believe that Joober Defendants' products are connected with Plaintiff or are

                   genuine Rio Grande Games, Inc. products, when they are not;

            iii.   making any knowingly false or misleading statements regarding Plaintiff or its

                   products, or the relationship between Plaintiff and Joober Defendants;
            iv.    committing any other acts calculated to cause consumers to believe that

                   Joober Defendants' products are genuine Rio Grande Games products when

                   they are not;

             V.    through and until October 31, 2021, shipping, delivering, holding for sale,

                   importing, distributing, returning, transferring, or otherwise moving, disposing

                   of, or destroying in any manner any product bearing the DOMINION

                   trademark now in the possession of the Joober Defendants, or any

                   reproduction, counterfeit, copy, or colorable imitation of the same, and any

                   and all discoverable materials now in the possession of the Joober Defendants,

                   including all hard copy and electronically stored business information that

                   relates in any way to Joober Defendants' conduct alleged in the Complaint,

                   including any and all documents and things that relate to the manufacture,

                   importation acquisition, advertisement, purchase, distribution, or sale of goods

                   bearing the DOMINION trademark or any reproduction, counterfeit, or

                   imitation thereof; and

            vi.    assisting, aiding, or abetting any other person or business entity in engaging in

                   or performing any of the activities referred to in the above paragraphs i

                   through V.

       IT IS FURTHER ORDERED that this Stipulated Permanent Injunction shall remain in

effect until otherwise ordered by this Court.

       IT IS FURTHER ORDERED that all claims against Joober Defendants in this action

are hereby dismissed with prejudice, with all parties to bear their own attorneys' fees and costs.

       IT IS FURTHER ORDERED that all of Joober Defendants' counterclaims against Rio

Grande Games in this action are hereby dismissed with prejudice, with all parties to bear their

own attorneys' fees and costs.
       IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this matter
for purposes of enforcing the terms of this Order and the Confidential Settlement Agreement
between Plaintiff and Joober Defendants.



       Dated this      day of MoV^ryi
                                      s/Ann M. Donnelly
                                   United States District Judge
